Citation Nr: 0213475	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
subluxation of the right shoulder (major extremity), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California which denied the veteran's claim for 
an increased evaluation for his service-connected right 
shoulder disability, which was evaluated as 20 percent 
disabling.  The veteran appealed this determination.  In a 
rating decision of January 1998, the RO granted an increased 
evaluation to 30 percent for post-operative subluxation of 
right shoulder (major extremity) from July 1, 1996.  The 
veteran continued his appeal.

A videoconference hearing was held in lieu of an in-person 
Travel Board hearing in March 2000.  The undersigned 
conducted this hearing and will make the final determination 
in this appeal.

In April 2000 and June 2001, the Board remanded this case for 
development of the medical evidence.  It has now been 
returned for appellate consideration.

The veteran has raised the issue of a compensable rating for 
his surgical scars.  That matter was first addressed by the 
RO in a Supplemental Statement of the case of February 2002.  
However, inasmuch as new criteria for rating scars became 
effective in August 2002, the RO should review this matter 
with consideration of the new rating criteria.   


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran's post-operative subluxation of the right 
shoulder (major extremity) has been characterized by pain and 
limitation of right arm motion/guarding so that the arm can 
be raised to at least midway between his side and shoulder 
level even during flare-ups, with episodes of dislocation of 
the scapulohumeral joint.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent is not warranted for 
post-operative subluxation of the right shoulder (major 
extremity).  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Code 5202-5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On July 31, 1996, the veteran filed a claim for an increased 
evaluation for his service-connected right shoulder 
disability.  He claimed that the disorder would require 
corrective surgery and he would be removed from work for the 
foreseeable future.

A VA outpatient record of July 1996 notes the veteran's 
complaints of worsening right shoulder pain.  He claimed that 
this pain increased when he raised his right arm.  The 
veteran also complained of numbness and tingling in his right 
hand.  He treated these symptoms with over the counter pain 
medication and a heating pad.  The veteran indicated that he 
was worried he would lose his job due to his right shoulder 
problems.  On examination, there were dislocation symptoms 
with elevation of the arm.  There was full flexion and 
extension of the arm, but this movement resulted in increased 
pain in the posterior rotator cuff area.  Deep tendon 
reflexes and radial pulses were present.  An X-ray of the 
right shoulder found no fracture or abnormal calcification 
present.  There was a staple present in the anterior lateral 
aspect of the proximal humerus and there was a five-
millimeter (mm.) widening of the right acromioclavicular (AC) 
joint.

The veteran was provided a VA orthopedic examination in 
September 1996.  The veteran complained of pinching on 
movement of this right shoulder and numbness in his right 
thumb and fingers.  He claimed that his treating physician 
had told him that his right shoulder was at times 
dislocating.  On examination, range of motion in the right 
shoulder was 90 degrees flexion, 75 degrees abduction, 50 
degrees extension, 75 degrees external rotation, and 45 
degrees internal rotation.  The veteran exhibited obvious 
pain and tenderness in the right shoulder during the 
examination and the examiner commented that it was obvious 
the veteran had limited mobility in the right shoulder by the 
way he removed his shirt for examination.  The diagnosis was 
right shoulder dislocation with inadequate shoulder repair 
(frozen shoulder).  

In his notice of disagreement of January 1997, the veteran 
reported that his treating physician had told him there was 
severe scar tissue in his right shoulder and that nothing 
could be done to alleviate his shoulder problems.  In his 
substantive appeal of February 1997, the veteran argued that 
his right shoulder disability had forced him to be off from 
work from July 1996 to May 1997, which had resulted in lost 
income.  The veteran asserted that his right shoulder would 
make a popping sound which was followed by a sharp pain.  
Then his right arm would be helpless for several minutes and 
the whole arm would become numb.  He claimed that due to his 
right shoulder pain he could not be productive at work.  In a 
letter of February 1997, the veteran indicated that his VA 
physician wanted to perform surgery on his right shoulder to 
scrape some of the bone in order to alleviate the popping in 
this joint.

A VA physician's notes received in February 1997 confirm that 
the veteran had been medically excused from work from July 
1996 to May 1997.  In October 1996, the veteran was given 
electromyography (EMG)/nerve conduction testing for his right 
upper extremity.  The findings of this testing were reported 
to be within normal limits.  The report of an arthrogram of 
the right shoulder in November 1996 reflects impressions of 
presumed adhesive capsulitis in the joint capsule and 
degenerative arthrosis of the glenohumeral joint with 
subchondral inflammatory cyst formation in the lateral 
portion of the humeral head.  The radiologist noted that 
multiple maneuvers of the veteran's right shoulder were 
performed without success and further examination of the 
right shoulder was not pursued due to the veteran's poor 
tolerance of the procedure.

A February 1997 VA outpatient record indicates that the 
veteran's arthrogram and EMG were both negative.  On a VA 
orthopedic consultation of April 1997 the veteran complained 
that since June 1996 he had experienced increased anterior 
right shoulder pain and recurrent "popping out."  He noted 
an inability to use his right arm with confidence.  On 
examination, there was an old scar on the anterior-inferior 
shoulder.  The veteran had full passive range of motion with 
a subacromial click.  There was questionable subluxation in 
the right shoulder.  The impression was recurrent right 
shoulder instability status post repair. 

In a note received in August 1997 from the veteran's VA 
physician, it was reported that the veteran underwent 
arthroscopic subacromial decompression surgery in July 1997.  
It was further indicated that the veteran had been 
unemployable for the past year due to the development of 
disabling pain in the right shoulder.  The veteran was noted 
to be undergoing rehabilitation.  An outpatient record of 
August 1997 notes that there was palpable subacromial 
tenderness.  Active range of motion was flexion to 70 
degrees, exterior rotation to 35-40 degrees, and internal 
rotation was until the veteran's hand touched his right 
buttock.  Passive range of motion was flexion to 90 degrees 
and exterior rotation to 40 degrees.  There was no numbness, 
grip strength was normal, and sensation was adequate.  The 
assessment was status post shoulder arthroscopy.  

A VA physician's letter of October 1997 indicates that the 
veteran's convalescence from his right shoulder surgery would 
continue until January 1998.  A letter from another VA 
physician dated in October 1997 notes that the veteran had 
started physical therapy and would be re-evaluated in two 
months.  A physical therapy consultation was provided in 
October 1997.  The report is handwritten and mostly 
illegible; however, the noted range of motion findings were 
flexion to 130 degrees, extension to 48 degrees, abduction to 
92 degrees with pain, external rotation to 65 degrees, and 
internal rotation to 60 degrees with pain.  

The report of another physical therapy evaluation of October 
1997 reflects that the veteran complained of constant pain in 
his right shoulder at a level of four on a scale from one to 
ten.  He claimed that this pain worsened with weight bearing 
or movement.  He was observed to have good overall tone and 
posture with protracted shoulders.  There was point 
tenderness to palpation on the superior and posterior rim of 
the shoulder.  Range of motion in the right shoulder was 100 
degrees flexion, 40 degrees extension, 95 degrees abduction, 
80 degrees internal rotation, and 25 degrees external 
rotation.  It was noted that pain had been elicited during 
flexion and rotation movements.  Muscle strength ranged from 
"4-" to "4+" out of five.  The assessment was pain, 
instability, decreased range of motion, and mild strength 
loss in the right shoulder.

Another VA orthopedic examination was provided to the veteran 
in October 1997 and conducted by the same VA physician who 
was supervising the veteran's physical therapy and 
rehabilitation.  The veteran claimed that he started to 
develop "burning" and stiffness in his right shoulder in 
1987 or 1989.  He then developed acute pain and popping in 
the right shoulder in 1996.  It was noted that a magnetic 
resonance image (MRI) of the right shoulder had been obtained 
in July 1997.  The MRI revealed partial tear of the right 
rotator cuff tendon, marked degenerative changes of the 
humeral head with Hill-Sachs deformity/Hill-Sachs variant, 
small glenohumeral joint effusion, and deformity of the 
inferior/anterior glenoid labrum with fibrous replacement.  
It was again noted that in July 1997 the veteran underwent 
extensive debridement and subacromial decompression of the 
right shoulder.  

The October 1997 examination report reflects that the veteran 
complained of limitation of motion of his right arm, 
especially with overhead reaching, since June 1996.  He 
reported that when he tossed something with his right arm, he 
would experience a burning/stinging sensation in the right 
shoulder, and that his physical therapy exercises left him 
stiff and sore.  He indicated that he had weakness and pain 
in the right shoulder when elevating his arm above elbow 
level or with any awkward movement and could not lift more 
than a seven pound weight.  His shoulder pain was located 
mainly on the top and front of the shoulder.  He also 
reported that he experienced stiffness anytime he held 
something and that there was fatigue with use of the 
shoulder.  He denied having any swelling in the right 
shoulder.  The veteran acknowledged that he no longer had 
episodes of numbness, tingling, or popping since his surgery 
in July 1996.  He noted that he could feed and dress himself, 
but could not wash his back.  The veteran alleged that due to 
his shoulder disability he could no longer do maintenance 
work.

On examination, the examiner noted that there was no atrophy, 
instability, deformity, warmth, or swelling associated with 
the right shoulder.  There was tenderness on the superior 
aspect of the right acromion and also on the anterior 
shoulder.  The veteran exhibited guarding during range of 
motion studies that revealed 122 degrees of flexion, 38 
degrees of extension, 100 degrees of abduction, 60 degrees of 
medial rotation, and 65 degrees of lateral rotation.  All 
motions except for extension evidenced pain on movement.  
Muscle strength was "4+" out of five and reflexes were 
noted to be "2".  The veteran was able to feel pinprick 
sensation and his finger to nose movement was adequate.  The 
diagnoses were status post right shoulder surgery for 
dislocation, status post arthroscopic surgery of the right 
shoulder with debridement and subacromial decompression, 
partial tear of the right rotator cuff tendon, and 
degenerative changes of the right humeral head and labral 
tears.  The examiner commented that the veteran's speed and 
coordination of his right shoulder movements were "Okay."  
However, the shoulder had decreased range of motion, slight 
weakness, and decreased endurance for repetitive shoulder 
activities.  It was determined that he veteran would have 
problems with repetitive or sustained lifting, carrying, 
pushing, and pulling.

A VA outpatient record of December 1997 reflects the 
veteran's complaint of spontaneous onset of excruciating pain 
in the right shoulder.  He claimed that he could not sleep 
due to his pain.  On examination, there was tenderness over 
the entire subacromial space with clicking sound on full 
passive range of motion.  The impression was possible 
extension of supraspinative rotator cuff tear versus 
subacromial adhesion tear.  

VA outpatient records dated from February 1998 to February 
2000 note repeated steroid injections in the right shoulder 
in order to alleviate the veteran's pain.  After an 
injection, he was reported to have suffered with minimal pain 
and some limitation.  After some time had passed he would 
complain of increased pain and was noted to have marked 
limitation in the right shoulder.  In February 1998, the 
veteran complained of some spasm in his deltoid muscle during 
weather changes.  In an outpatient record of December 1998, 
the veteran was noted to complain of right shoulder pain 
being at a level of eight to nine on a scale from one to ten.  
He claimed this pain would increase with movement.

Another VA orthopedic examination was given to the veteran in 
April 1998.  The examination report notes a medical history 
similar to that previously reported.  In addition, it was 
noted that at the time the veteran's right shoulder symptoms 
had begun to worsen he had been employed in janitorial work 
and was trying to learn construction work.  The veteran also 
claimed that he received injections in his right shoulder 
every six months which resulted in increased motion and 
comfort for a few months.  He reported that he could feed and 
dress himself, but had problems with washing his back and 
doing maintenance work.

Examination revealed no muscle atrophy or dislocation of the 
right shoulder joint.  There was tenderness on palpation of 
the infraspinatus and bicipital groove area.  Range of motion 
was passive/active flexion to 90 degrees, abduction to 70 
degrees, medial and lateral rotation to 50 degrees, and 
extension to 30 degrees.  This movement was guarded and slow.  
The examiner found that strength of the right shoulder girdle 
muscles, biceps, and triceps was limited due to pain.  It was 
estimated that during acute flare-ups there would be at least 
a 30 percent increase in pain.  The examiner found that right 
shoulder coordination, strength, endurance, and speed were 
all decreased.  It was felt that consistent activity of the 
right shoulder and arm was limited.  The impression was 
status post shoulder surgery in 1978 and arthroscopic surgery 
in 1997, and right shoulder chronic arthralgia.

In two letters received in September 1998, the veteran's 
spouse claimed that the veteran had been unable to work since 
July 1996 and would not be able to return to work until 
January 1999 due to his service-connected right shoulder 
disability.  She claimed that the financial hardship caused 
by the veteran's loss of work resulted in loss of almost 
everything they owned, to include their car and home.  In a 
memorandum dated in February 1998, the veteran's treating VA 
physician indicated that the veteran would be unable to 
return to work until January 1999.

At his hearing on appeal in March 2000, the veteran testified 
that the symptoms of his right shoulder disability had 
increased over recent years.  He claimed that he could only 
do a third of the activity he could do prior to the 
incurrance of his shoulder disability.  The right shoulder 
disability was claimed to have prevented him from being 
productive at work and as the "head of the household."  His 
right shoulder symptoms included extreme stiffness and pain 
deep inside the joint, and popping on movement.  He expressed 
his belief that he had muscle atrophy about his right 
shoulder.  The veteran alleged that these symptoms could last 
up to three or four days and could be relieved only by 
relaxing and not using his right arm.  He claimed that during 
flare-ups he had from 20 to 30 percent of the normal use of 
his right arm/shoulder.  The veteran testified that he was 
not confident in his ability to use and do tasks with his 
right arm/shoulder.  It was acknowledged by the veteran that 
had been working for the past six months for three days a 
week boxing toys for pets.  It was noted that he worked from 
54 to 57 hours in a two week period.  He asserted that in 
1995 he had earned $3,000.00 a month as a maintenance 
supervisor, but due to his shoulder disorder he could current 
work at a job that paid only $1,200.00 a month and resulted 
in over use of his shoulder and inflammation requiring 
cortisone injections.  The veteran reported that although he 
had completed vocational rehabilitation training in the 
computer field, he had been unable to find work due to a lack 
of experience.  He testified that his treating physician had 
warned him not to overuse his right shoulder or it would 
result in total loss of use.  Cortisone injections relieved 
his symptoms for a short time and over-the-counter pain 
medication offered only minimal relief.  He stated that he 
had pain, numbness, and tingling that radiated from his 
shoulder to his wrist.  The veteran also testified that the 
right shoulder disability had resulted in a loss of grip 
strength which occasionally caused him to drop things and 
interfered with his ability to drive an automobile.  He 
testified that his physician had told him he would have to 
live with the pain until he required a total shoulder 
prosthetic.  

A VA orthopedic and neurological examination was afforded the 
veteran in September 2001.  He complained of intermittent 
numbness and tingling in his right fingers which occasionally 
would lock.  He claimed to have the sensation that his 
shoulder would come out of its joint when he externally 
rotated it or if he pulled or lifted something with his elbow 
flexed at 90 degrees.  It was noted that the veteran had last 
received a cortisone shot the previous year.  The veteran 
acknowledged that he worked as a forklift operator, and that 
he did his activities slowly and paced himself.  He 
reportedly could lift a grocery bag with his right arm 
extended, but not if his right arm was flexed at 90 degrees.  
If he did repetitive motion, lifted his arm overhead, or 
rotated his arm, he would suffer pain and a sensation of 
popping.  He had difficulty abducting or externally rotating 
his right arm against resistance.  The veteran noted he could 
hold 25 pounds for about ten minutes if he did not move his 
arm.

On examination, the veteran was noted to be "very muscular 
and fit."  The examiner noted that "with regard to 
atrophy," there was no difference in circumference 
measurements of the right and left arms.  There was normal 
muscle strength in the right arm, with a general decrease in 
the right biceps and triceps muscle tone as compared to the 
left.  Range of motion in the right shoulder was 60 degrees 
of flexion, 75 degrees of abduction, 75 degrees of internal 
rotation, 25 degrees of external rotation.  The examiner 
commented that normal range of motion in a shoulder joint 
should be 180 degrees flexion, 180 degrees abduction, and 
internal and external rotation to 90 degrees.  It was noted 
that the veteran experienced pain with resistance to 
abduction and there was pain, marked grinding, and popping 
with external rotation.  Apprehension sign was positive in 
inferior direction and external rotation, and a supraspinatus 
test was also positive.  There was normal sensation to light 
touch and deep tendon reflexes were "0+".  

The diagnoses were status post right shoulder dislocation, 
status post right shoulder post-operative surgical repair, 
status post arthroscopy of the right shoulder, persistent 
ligamentous laxity of the right shoulder, and intermittent 
brachial plexopathy associated with right shoulder 
subluxation without permanent or persistent brachial 
plexopathy.  The examiner commented that there was no 
permanent or persistent neurological sequela associated with 
the veteran's service-connected right shoulder injury.  There 
was some evidence of ligamentous laxity in the right shoulder 
to include a positive apprehension test.  It was opined by 
the examiner that the only impairment of the humerus found on 
examination was recurrent subluxation.  He found that further 
electrodiagnostic testing was not warranted as impingement of 
the brachial plexus was not a permanent condition and 
probably could not be detected on an EMG study.  The 
veteran's functional limitations were noted to be "as 
diagnosed' and noted elsewhere in the report and to include 
restrictions on lifting and using his right arm for overhead 
work.  The examiner opined that the veteran had intermittent 
flare-ups of his right shoulder symptomatology that resulted 
in a 20 percent worsening of the symptoms.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  In regard to 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
 
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Limitation of motion of the major arm is rated at 40 percent 
when limited to 25 degrees from the side; 30 percent when 
limited to midway between the side and shoulder level; and 20 
percent when limited at shoulder level.  38 C.F.R. § 4.71a 
Diagnostic Code 5201.  

Other impairment of the humerus warrants an 80 percent rating 
when there is loss of the head of the (major) humerus (flail 
shoulder); 60 percent when there is nonunion of the humerus 
(false flail joint); and 50 percent when there is fibrous 
union of the humerus.  Recurrent dislocation of the humerus 
at the scapulohumeral joint (major extremity) warrants a 30 
percent rating with frequent episodes and guarding of all arm 
movements; and a 20 percent rating with infrequent episodes 
and guarding of movement at shoulder level.  Malunion of the 
humerus, major extremity, is rated at 30 percent when there 
is marked deformity and at 20 percent when there is moderate 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula manifested by 
dislocation is 20 percent disabling.  When there is nonunion 
with loose movement a 20 percent rating is warranted and 
without loose movement a 10 percent rating.  Malunion of the 
scapula or clavicle is rated 10 percent disabling.  Or rate 
on impairment of function of contiguous joint. 38 C.F.R. 
§ 4.71a, Diagnstic Code 5203.   


Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The publication 
of regulations implementing the VCAA does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  

In this case, the RO has specifically considered the VCAA and 
in a letter of August 2001 informed the veteran of his 
responsibilities and those of VA in developing his claim.  In 
particular he was asked to authorize the release of relevant 
medical records so the RO could obtain them and to identify 
any other information or evidence that he wanted the RO to 
obtain.  Additionally, in the Supplemental Statement of the 
Case of February 2002, the RO provided the veteran was the 
notice and duty to assist requirements of the VCAA.  

The RO has obtained the veteran's medical records and has had 
him examined.  Additionally, he had an opportunity for a 
hearing and the case was remanded twice by the Board for 
additional development of the evidence.  In the Statement of 
the Case (SOC) of February 1997 and the Supplemental 
Statements of the Case (SSOCs) of January 1998, August 1998, 
January 1999, December 2000, and February 2002, the RO 
specifically notified the veteran of the evidence that was 
considered regarding his claim for an increased evaluation 
and the evidence needed to warrant an increased evaluation.  
In addition, the cover letter to the February 2002 SSOC 
informed the veteran that after a 60 day comment period his 
claim would be forwarded to the Board.  Thus, in light of the 
forgoing discussion, the requirements of 38 U.S.C.A. 
§ 5103A(b)(2) have been met.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  It is concluded that the duty to 
notify and assist the veteran has been satisfied and that the 
RO complied with the remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


The veteran's right shoulder disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201-5202 
of VA's Schedule for Rating Disabilities.  A 30 percent 
rating has been assigned from October 1995, except during the 
period from July 1997 to February 1998, when a temporary 
total disability rating for convalescence was in effect under 
the provisions of 38 C.F.R. § 4.30.  The temporary total 
rating was awarded in a rating decision of May 1999, which 
the veteran did not appeal.  Thus, the duration of that 
rating is not before the Board.   

Initially, the Board notes that evaluation of the veteran's 
shoulder disorder under Code 5200 is not appropriate since 
there is no diagnosis or radiological evidence of ankylosis 
of the scapulohumeral articulation.  

As the shoulder is already evaluated at 30 percent, there is 
no point in considering the criteria of Code 5203 for 
impairment of the clavicle or scapula since the highest 
evaluation allowed under that Diagnostic Code for a major 
extremity is 20 percent.  

Although the veteran claims that his right shoulder 
disability has resulted in muscle atrophy, this is not 
supported by the medical evidence.  Some diminished muscle 
tone was noted in the right arm at the time of the September 
2001 examination, but muscle strength was normal and the 
examiner specifically noted that the circumference of the 
right arm was equivalent to the left.  Additionally, the 
preponderance of the medical evidence reflects normal or 
nearly normal (4/5) muscle strength in the right shoulder and 
arm.  Thus, any muscle impairment associated with the right 
shoulder is shown to be only slight or mild, as supported by 
findings on the VA orthopedic examination of October 1997 
(slight weakness) and physical therapy evaluation of October 
1997 (mild strength loss).  Although the veteran is not shown 
to have a muscle injury, if his shoulder disability were to 
be rated by analogy as a muscle injury, the highest 
evaluation provided for a moderate muscle disability is 20 
percent.  38 C.F.R. § 4.73, Diagnostic Codes 5301 through 
5304.  This is less than the rating currently assigned. 

In a March 2002 statement, the veteran repeatedly refers to 
"conduction" of his right arm, the meaning of which is 
unclear.  Also, he has alleged that the September 2001 VA 
examination was inadequate as his treating physician told him 
he had a nerve conduction problem and the September 2001 
examiner failed to provide nerve conduction/EMG testing.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (A lay appellant's 
statement about what a physician told him i.e., "hearsay 
medical evidence," cannot constitute competent medical 
evidence).  In its remand the Board had stated that if 
electrodiagnostic testing was indicated it should be 
accomplished, clearly deferring to the professional judgment 
of the examiner, who noted that all prior nerve 
conduction/EMG testing had been normal and there was no prior 
diagnosis for a neurological disorder.  A review of the 
claims file indicates that this noted history is accurate.  
The Board cannot render a medical opinion unsubstantiated by 
the medical evidence, and it accepts the September 2001 
examiner's reasons and bases for concluding that no further 
electrodiagnostic testing was required to evaluate the 
veteran's right shoulder disorder.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  To the extent that the veteran is 
claiming that his service-connected right shoulder disability 
has resulted in a neurological disorder, as a lay person, he 
is not competent to render a medical opinion or diagnosis and 
evaluation of the right shoulder disability under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510 through 8519 would not be 
appropriate.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Inasmuch as the veteran is currently in receipt of a 30 
percent rating due to limitation of motion of his right arm, 
an additional rating under Code 5003 (arthritis) is not for 
consideration.   

Under the provisions of Code 5201, a 30 percent evaluation is 
warranted when motion of an arm (major extremity) is limited 
to midway between side and shoulder level.  A 40 percent 
evaluation requires that arm motion be limited to 25 degrees 
from the side.  Under Code 5202, a 30 percent rating is 
provided for dislocation of the humus at the scapulohumeral 
joint when there are frequent episodes and guarding of all 
movements.  To warrant a higher rating under that code there 
must be fibrous union of the humerus (50 percent), nonunion 
of the humerus or false flail joint (60 percent), or loss of 
the head of the humerus or flail shoulder (80 percent).  The 
veteran is not shown to have any of these abnormalities.  

Radiological and MRI evidence of record has established that 
the veteran's right shoulder exhibits widening of the AC 
joint, adhesive capsulitis, degenerative changes of the 
glenohumeral/humeral head, subchondral inflammatory cyst, 
partial tear of the rotator cuff, and a small amount of 
effusion.  Despite these radiographic abnormalities, there is 
no evidence of fibrous union of the humerus, nonunion of the 
humerus, or loss of the head of the humerus.  Nor is there 
any diagnosis of a false flail joint or flail shoulder.  
Therefore, the probative medical evidence does not show that 
the criteria have been met for an evaluation in excess of 30 
percent under Code 5202.  

The veteran has claimed that he has significant limitation of 
motion in his right shoulder and arm due to his service-
connected disability and that during periods of exacerbation 
he must relax his right arm and not use it in order to 
alleviate the symptoms.  Normal flexion and abduction of the 
arm is 180 degrees.  Under Code 5201 limitation of arm motion 
(major extremity) to 25 degrees from the side warrants a 40 
percent rating and limitation to midway between the side and 
shoulder (45 degrees) warrants a 30 percent rating.  
According to objective examinations since July 1996, the 
veteran's abduction was at its worst in April 1998.  At that 
time abduction was limited to 70 degrees.  The examiner 
indicated that during flare-ups of symptoms, the veteran 
would experience a 30 percent increase in the level of his 
pain.  See 38 C.F.R. §§ 4.40, 4.45, and 4.49.  Assuming the 
examiner meant that range of motion of the shoulder would 
decrease by 30 percent during exacerbations, abduction would 
be limited to approximately 49 degrees.  This level of 
impairment would not warrant a 40 percent evaluation under 
Code 5201 inasmuch as motion limited to midway between the 
side and shoulder (which is 45 degrees) warrants only a 30 
percent rating.  The most recent examination to address the 
criteria at 38 C.F.R. §§ 4.40, 4.45, and 4.49 was provided in 
September 2001.  That examiner noted abduction of 75 degrees, 
so with a 20 percent reduction during exacerbations of 
symptoms abduction would be reduced to approximately 60 
degrees.  The loss of 20 to 30 percent mobility in the right 
arm was confirmed by the veteran during his Board hearing in 
March 2000.  Thus, the preponderance of the objective medical 
evidence does not support an evaluation in excess of 30 
percent disabling under Code 5201.  

When considering the veteran's range of motion based on 
flexion rather than abduction, it must be noted that he has 
had greater flexion than extension on all relevant 
examinations except in September 2001.  At that time he had 
only 60 degrees of flexion (and 75 degrees of abduction).  
Nevertheless, even if he his flexion were further limited by 
20 percent during exacerbation, a reduction of another 12 
degrees would leave 48 degrees of flexion, well within the 
degree of limitation encompassed by the 30 percent criteria 
of Code 5201.  

Consideration has been given to whether the veteran is 
entitled to separate ratings based on recurrent dislocation 
and on limitation of motion.  Inasmuch as Code 5202, which 
provides for recurrent dislocation, contemplates "guarding 
of all arm movements" for 30 percent, it is concluded that 
it would be pyramiding to assign separate ratings, inasmuch 
as guarding anticipates limiting motion when it becomes 
painful or otherwise symptomatic.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2001). 

Finally, the veteran has contended that he should be awarded 
an extra-schedular evaluation for his right shoulder 
disability.  Under the provisions of 38 C.F.R. § 3.321(b)(1), 
in an exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The only hospitalization in recent years for the veteran's 
right shoulder disorder was in July 1997, when he underwent 
arthroscopic surgery.  This hospitalization was apparently of 
short duration.  The veteran has claimed that his shoulder 
disability forced him to leave his employment as a 
maintenance supervisor and remain unemployed for over a year, 
and he was awarded a temporary total rating from July 1997 to 
February 1998 based on the need for convalescence following 
the right shoulder surgery.  At his Board hearing in March 
2000, the veteran acknowledged that he had received 
retraining in the computer field, but had not yet found 
employment and was then working part-time at a pet toy 
factory.  By the time of the VA examination in September 2001 
was employed as a forklift operator.  While it the veteran's 
disability has interfered with his employment, such 
interference is not shown to be beyond that contemplated by 
the schedular rating assigned.  The evidence indicates that 
the veteran can currently maintain employment and the most 
recent medical opinion (of September 2001) notes only 
functional limitations prohibiting lifting and overhead work.  
Thus, the Board finds that the shoulder disability does not 
present such an unusual disability picture that would warrant 
referral for an extraschedular rating under the criteria of 
38 C.F.R. § 3.321(b)(1).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
medical evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for post-operative 
subluxation of the right shoulder (major extremity) is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

